May 1, 2008 VIA EDGAR The United States Securities and Exchange Commission 100 F Street, NE Washington, D.C.20549 Subject: Nationwide VLI Separate Account-7 Nationwide Life Insurance Company SEC File No.333-117998 CIK No. 0001299473 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (“1933 Act”) and on behalf of the Nationwide VLI Separate Account-7 (the “Variable Account”) and Nationwide Life Insurance Company (the “Company”), we certify that the form of the prospectus which would have been filed under paragraphs (b) and (c) under Rule 497 does not differ from the form of the prospectus contained in Post Effective Amendment No. 14 to the Registration Statement for the Company and the Variable Account, which became effective May 1, 2008. Please contact me at (614) 249-9527 with any questions regarding this filing. Sincerely, Nationwide Life Insurance Company /s/ STEPHEN F. AYERS Stephen F. Ayers Assistant General Counsel
